     Case 3:18-cv-07591-CRB Document 129 Filed 03/13/20 Page 1 of 10




 1 DENNIS J. HERRERA (139669)
   City Attorney
 2 RONALD P. FLYNN (184186)
   Chief Deputy City Attorney
 3 YVONNE R. MERE (173594)
   Chief of Complex & Affirmative Litigation
 4 OWEN J. CLEMENTS (141805)
   SARA J. EISENBERG (269303)
 5 JAIME M. HULING DELAYE (270784)
   Deputy City Attorneys
 6 Fox Plaza
   1390 Market Street, Sixth Floor
 7 San Francisco, CA 94102
   Telephone: 415/554-3944
 8 415/437-4644 (fax)
   owen.clements@sfcityatty.org
 9
   Attorneys for Plaintiffs the City and County of San Francisco, California
10 and the People of the State of California, acting by and through San
   Francisco City Attorney Dennis J. Herrera
11
   [Additional counsel appear on signature page.]
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
   THE CITY AND COUNTY OF SAN                       ) Case No. 3:18-cv-7591-CRB
15 FRANCISCO, CALIFORNIA and THE                    )
   PEOPLE OF THE STATE OF CALIFORNIA, ) CLASS ACTION
16 Acting by and through San Francisco City         )
   Attorney DENNIS J. HERRERA,                      ) PLAINTIFFS’ PROPOSED DISCOVERY
17                                                  ) SCHEDULE
                                  Plaintiffs,       )
18                                                  )
          vs.                                       ) JUDGE:          Hon. Charles R. Breyer
19                                                  )
   PURDUE PHARMA L.P., et al.,                      )
20                                                  )
                                  Defendants.       )
21                                                  )

22

23

24

25

26

27

28


     4823-0812-8438.v1
     Case 3:18-cv-07591-CRB Document 129 Filed 03/13/20 Page 2 of 10




 1            Pursuant to this Court’s order during the case management conference that took place on

 2 February 26, 2020, Plaintiffs the City and County of San Francisco, California (“San Francisco”)

 3 and the People of the State of California, acting by and through San Francisco City Attorney

 4 Dennis J. Herrera (the “People”) (collectively, “Plaintiffs”), hereby submit the following proposed

 5 discovery schedule.

 6            Plaintiffs recognize that this case must move swiftly because of the egregious nature of the

 7 allegations, the urgent need for resolution of the claims and abatement of the opioid epidemic

 8 through injunctive and monetary relief as ultimately deemed appropriate by the finder of fact, and

 9 the action’s unique role as a bellwether for thousands of similar cases. Accordingly, Plaintiffs

10 propose the schedule herein, recognizing it is aggressive in pace. Plaintiffs are prepared to move

11 as expeditiously as possible to take and produce discovery and believe the following schedule is

12 manageable so long as certain reasonable and appropriate limitations and efficiencies are put into

13 place and any new discovery disputes (not previously resolved in the MDL) are resolved quickly.

14 For example, Plaintiffs are prepared to meet and confer with Defendants immediately regarding

15 the identities of custodians and search terms and to identify their top 20 highest-priority document

16 custodians by as early as April 15, 2020. Plaintiffs will begin producing relevant documents for

17 those custodians as soon as possible on a rolling basis. Any additional document custodians sought

18 by Defendants over and above 25 should require leave of Court. Plaintiffs will also identify for

19 Defendants the contents of certain databases that, pursuant to a long-scheduled and costly plan,

20 are currently slated to be decommissioned in the coming months. Plaintiffs will work with

21 Defendants to ensure that relevant reports from those databases are preserved before they are

22 rendered inaccessible. Plaintiffs will require Defendants’ cooperation early on in the discovery

23 process to ensure the identification and preservation of the relevant documents from those

24 databases.1

25

26   1
      Plaintiffs also note that recent events related to the Coronavirus have had a substantial impact
   on San  Francisco’s ability to operate business as usual. Assuming that these effects are relatively
27 short lived, Plaintiffs anticipate being able to keep pace with the schedule set forth herein. If,
   however,  the situation worsens, Plaintiffs may need to revisit the proposed schedule.
28

     PLAINTIFFS’ PROPOSED DISCOVERY SCHEDULE – CASE NO. 3:18-cv-07591-CRB                              -1-
     4823-0812-8438.v1
     Case 3:18-cv-07591-CRB Document 129 Filed 03/13/20 Page 3 of 10




 1            So long as Plaintiffs are not required to produce vast amounts of documents from non-

 2 essential custodians, and Defendants themselves produce relevant responsive documents in a

 3 timely manner, Plaintiffs anticipate being able to meet the following schedule:

 4                            Discovery Deadline                                  Date
      Commencement of Discovery                                            April 1, 2020
 5    Discovery Cutoff                                                     October 30, 2020
      Deadline for Exchange of Expert Reports by All Parties               November 16, 2020
 6    Close of Expert Fact Discovery                                       December 23, 2021
      Deadline for Daubert and Dispositive Motions                         January 29, 2021
 7    Deadline for Responses to Daubert and Dispositive Motions            February 26, 2021
      Deadline for Replies in Support of Daubert and Dispositive Motions   March 5, 2021
 8
      All Trial Materials Due                                              March 12, 2021
 9    Final Pretrial Hearing                                               March 19, 2021
      Trial                                                                March 29, 2021
10
      DATED: March 13, 2020                       ROBBINS GELLER RUDMAN
11                                                 & DOWD LLP
                                                  AELISH M. BAIG
12                                                MATTHEW S. MELAMED
                                                  HADIYA K. DESHMUKH
13

14                                                               s/ Aelish M. Baig
                                                                 AELISH M. BAIG
15
                                                  Post Montgomery Center
16                                                One Montgomery Street, Suite 1800
                                                  San Francisco, CA 94104
17                                                Telephone: 415/288-4545
                                                  415/288-4534 (fax)
18
                                                  aelishb@rgrdlaw.com
19                                                mmelamed@rgrdlaw.com
                                                  hdeshmukh@rgrdlaw.com
20
                                                  DENNIS J. HERRERA
21                                                City Attorney
                                                  RONALD P. FLYNN
22                                                YVONNE R. MERE
                                                  OWEN J. CLEMENTS
23                                                SARA J. EISENBERG
                                                  JAIME M. HULING DELAYE
24                                                Deputy City Attorneys
                                                  Fox Plaza
25
                                                  1390 Market Street, Sixth Floor
26                                                San Francisco, CA 94102
                                                  Telephone: 415/554-3944
27                                                415/437-4644 (fax)
                                                  owen.clements@sfcityatty.org
28

     PLAINTIFFS’ PROPOSED DISCOVERY SCHEDULE – CASE NO. 3:18-cv-07591-CRB                       -2-
     4823-0812-8438.v1
     Case 3:18-cv-07591-CRB Document 129 Filed 03/13/20 Page 4 of 10




 1
                                              ROBBINS GELLER RUDMAN
 2                                              & DOWD LLP
                                              PAUL J. GELLER
 3                                            MARK J. DEARMAN
                                              DOROTHY P. ANTULLIS
 4                                            120 East Palmetto Park Road, Suite 500
                                              Boca Raton, FL 33432
 5
                                              Telephone: 561/750-3000
 6                                            561/750-3364 (fax)
                                              pgeller@rgrdlaw.com
 7                                            mdearman@rgrdlaw.com
                                              dantullis@rgrdlaw.com
 8
                                              ROBBINS GELLER RUDMAN
 9                                              & DOWD LLP
                                              THOMAS E. EGLER
10                                            CARISSA J. DOLAN
                                              655 West Broadway, Suite 1900
11                                            San Diego, CA 92101
                                              Telephone: 619/231-1058
12
                                              619/231-7423 (fax)
13                                            tome@rgrdlaw.com
                                              cdolan@rgrdlaw.com
14
                                              LIEFF, CABRASER, HEIMANN
15                                              & BERNSTEIN, LLP
                                              ELIZABETH J. CABRASER
16                                            275 Battery Street, 29th Floor
                                              San Francisco, CA 94111-3339
17                                            Telephone: 415/956-1000
                                              415/956-1008 (fax)
18                                            ecabraser@lchb.com
19                                            LIEFF, CABRASER, HEIMANN
20                                              & BERNSTEIN, LLP
                                              PAULINA DO AMARAL
21                                            250 Hudson Street, 8th Floor
                                              New York, NY 10013
22                                            Telephone: 212/355-9500
                                              212/355-9592 (fax)
23                                            pdoamaral@lchb.com
24                                            RENNE PUBLIC LAW GROUP
                                              LOUISE RENNE
25                                            350 Sansome Street, Suite 300
                                              San Francisco, CA 94104
26                                            Telephone: 415/848-7240
27                                            415/848-7230 (fax)
                                              lrenne@publiclawgroup.com
28

     PLAINTIFFS’ PROPOSED DISCOVERY SCHEDULE – CASE NO. 3:18-cv-07591-CRB              -3-
     4823-0812-8438.v1
     Case 3:18-cv-07591-CRB Document 129 Filed 03/13/20 Page 5 of 10




 1
                                              ANDRUS ANDERSON LLP
 2                                            JENNIE LEE ANDERSON
                                              AUDREY SIEGEL
 3                                            155 Montgomery Street, Suite 900
                                              San Francisco, CA 94104
 4                                            Telephone: 415/986-1400
                                              415/986-1474 (fax)
 5
                                              jennie@andrusanderson.com
 6                                            audrey.siegel@andrusanderson.com

 7                                            SANFORD HEISLER SHARP, LLP
                                              KEVIN SHARP
 8                                            611 Commerce Street, Suite 3100
                                              Nashville, TN 37203
 9                                            Telephone: 615/434-7000
                                              615/434-7020 (fax)
10                                            ksharp@sanfordheisler.com
11                                            SANFORD HEISLER SHARP, LLP
                                              EDWARD CHAPIN
12
                                              655 West Broadway, Suite 1700
13                                            San Diego, CA 92101
                                              Telephone: 619/577-4253
14                                            619/577-4250 (fax)
                                              echapin2@sanfordheisler.com
15
                                              CASEY GERRY SCHENK FRANCAVILLA
16                                              BLATT & PENFIELD LLP
                                              DAVID S. CASEY, JR.
17                                            GAYLE M. BLATT
                                              ALYSSA WILLIAMS
18                                            110 Laurel Street
                                              San Diego, CA 92101-1486
19                                            Telephone: 619/238-1811
20                                            619/544-9232 (fax)
                                              dcasey@cglaw.com
21                                            gmb@cglaw.com
                                              awilliams@cglaw.com
22
                                              WEITZ & LUXENBERG P.C.
23                                            ELLEN RELKIN
                                              PAUL PENNOCK
24                                            700 Broadway
                                              New York, NY 10003
25                                            Telephone: 212/558-5500
                                              212/344-5461 (fax)
26                                            erelkin@weitzlux.com
27                                            ppennock@weitzlux.com

28

     PLAINTIFFS’ PROPOSED DISCOVERY SCHEDULE – CASE NO. 3:18-cv-07591-CRB        -4-
     4823-0812-8438.v1
     Case 3:18-cv-07591-CRB Document 129 Filed 03/13/20 Page 6 of 10




 1                                            WEITZ & LUXENBERG P.C.
                                              MELINDA DAVIS NOKES
 2                                            1880 Century Park East
                                              Los Angeles, CA 90067
 3                                            Telephone: 310/247-0921
                                              310/786-9927 (fax)
 4                                            mnokes@weitzlux.com
 5
                                              Attorneys for Plaintiffs The City and County of
 6                                            San Francisco, California and The People of the
                                              State of California, acting by and through San
 7                                            Francisco City Attorney Dennis J. Herrera

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ PROPOSED DISCOVERY SCHEDULE – CASE NO. 3:18-cv-07591-CRB                       -5-
     4823-0812-8438.v1
     Case 3:18-cv-07591-CRB Document 129 Filed 03/13/20 Page 7 of 10




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on March 13, 2020, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and

 5 I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

 6 the non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                       s/ Aelish M. Baig
                                                         AELISH M. BAIG
 8
                                                         ROBBINS GELLER RUDMAN
 9                                                              & DOWD LLP
                                                         Post Montgomery Center
10                                                       One Montgomery Street, Suite 1800
                                                         San Francisco, CA 94104
11                                                       Telephone: 415/288-4545
                                                         415/288-4534 (fax)
12                                                       E-mail: aelishb@rgrdlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ PROPOSED DISCOVERY SCHEDULE – CASE NO. 3:18-cv-07591-CRB
     4823-0812-8438.v1
3/13/2020      Case 3:18-cv-07591-CRB Document 129         Filed 03/13/20 Page 8 of 10
                                                     CAND-ECF-

Mailing Information for a Case 3:18-cv-07591-CRB City and County of San Francisco et al v. Purdue
Pharma L.P. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Scott Manzoor Ahmad
      SAhmad@winston.com

      Jennie Lee Anderson
      jennie@andrusanderson.com,Danielle.Kidd@andrusanderson.com,joann.pham@andrusanderson.com,elizabeth.lyons@andrusanderson.com,audrey.siegel@andrusande

      Dorothy P. Antullis
      dantullis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Aelish Marie Baig
      AelishB@rgrdlaw.com,mmelamed@rgrdlaw.com,mbacci@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Sarah Jane Bily
      SBily@winston.com

      Gayle M Blatt
      gmb@cglaw.com

      Steven J. Boranian
      sboranian@reedsmith.com,drothschild@reedsmith.com

      Stephen Brody
      sbrody@omm.com,steve-brody-4796@ecf.pacerpro.com

      Kevin R. Budner
      kbudner@lchb.com,tlim@lchb.com

      Elizabeth J. Cabraser
      ecabraser@lchb.com

      Elizabeth Joan Cabraser
      ecabraser@lchb.com,mtashima@lchb.com,abertram@lchb.com,jremuszka@lchb.com

      David S. Casey , Jr
      dcasey@cglaw.com,camille@cglaw.com,sleonard@cglaw.com,jdavis@cglaw.com

      Jennifer Machlin Cecil
      jcecil@winston.com,ecf_sf@winston.com,jen-machlin-cecil-9607@ecf.pacerpro.com

      Edward D. Chapin
      echapin2@sanfordheisler.com,fsalazar@sanfordheisler.com,jalvarez@sanfordheisler.com

      Owen J. Clements
      owen.clements@sfcityatty.org,catheryn.daly@sfcityatty.org

      James M Davis
      jdavis@cglaw.com,vicki@cglaw.net

      Cari K. Dawson
      cari.dawson@alston.com,kate.smith@alston.com

      Mark Dearman
      mdearman@rgrdlaw.com,e_file_sd@rgrdlaw.com,MDearman@ecf.courtdrive.com,e_file_fl@rgrdlaw.com

      Mark J. Dearman
      mdearman@rgrdlaw.com

      Hadiya Khan Deshmukh
      hdeshmukh@rgrdlaw.com

      Carissa Jasmine Dolan
      cdolan@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Thomas Edward Egler
      tome@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_sf@rgrdlaw.com

      Sara Jennifer Eisenberg
      sara.eisenberg@sfcityatty.org,john.cote@sfcityatty.org,alison.wong.lambert@sfcityatty.org,martina.hassett@sfcityatty.org,yvonne.mere@sfcityatty.org,catheryn.daly@

      Tiffany Rose Ellis
      tellis@weitzlux.com,nhryczyk@weitzlux.com

      Christopher Blair Essig
      CEssig@swinston.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?896182917956443-L_1_0-1                                                                                           1/3
3/13/2020                Case 3:18-cv-07591-CRB Document 129   Filed 03/13/20 Page 9 of 10
                                                         CAND-ECF-
      Wendy West Feinstein
      wendy.feinstein@morganlewis.com,tammy.miller@morganlewis.com,picalendaring@morganlewis.com,tamara.giulianelli@morganlewis.com

      Paul J. Geller
      pgeller@rgrdlaw.com,swinkles@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Patricia Camille Guerra
      camille@cglaw.com

      August P. Gugelmann
      august@smllp.law,august@ecf.courtdrive.com

      Richard Martin Heimann
      rheimann@lchb.com

      Dennis J. Herrera
      cityattorney@sfcityatty.org,brittany.feitelberg@sfcityatty.org

      Zachary Hill
      zachary.hill@morganlewis.com,wendy.feinstein@morganlewis.com,rebecca.hillyer@morganlewis.com,evan.jacobs@morganlewis.com

      Jaime Marie Huling Delaye
      jaime.hulingdelaye@sfcityatty.org,alison.wong.lambert@sfcityatty.org,martina.hassett@sfcityatty.org,catheryn.daly@sfcityatty.org

      Traci Janelle Irvin
      traci.irvin@ropesgray.com,courtalert@ropesgray.com

      Sarah Barr Johansen
      sjohansen@reedsmith.com,aswenson@reedsmith.com

      Timothy William Knapp
      tknapp@kirkland.com

      Amy Jean Laurendeau
      alaurendeau@omm.com,amy-laurendeau-9969@ecf.pacerpro.com,sstewart@omm.com

      Jennifer Gardner Levy
      jennifer.levy@kirkland.com

      Charles Coleman Lifland
      clifland@omm.com,charles-lifland-4890@ecf.pacerpro.com

      John David Lombardo
      John.Lombardo@arnoldporter.com,guadalupe.saldana@arnoldporter.com,ecalendar@arnoldporter.com,William.Costley@arnoldporter.com

      Amy Lucas
      alucas@omm.com,amy-lucas-1835@ecf.pacerpro.com

      Enu A Mainigi
      emainigi@wc.com

      Matthew Seth Melamed
      mmelamed@rgrdlaw.com,e_file_SD@rgrdlaw.com

      Yvonne Rosil Mere
      yvonne.mere@sfcityatty.org,martina.hassett@sfcityatty.org

      Andrew Miller
      amiller@sanfordheisler.com

      Sean OLeary Morris
      sean.morris@arnoldporter.com,edocketscalendaring@arnoldporter.com,vincent.esparza@arnoldporter.com,stacie.james@arnoldporter.com,rebecca.mcnew@arnoldpor

      Melinda Davis Nokes
      mnokes@weitzlux.com,lschultz@weitzlux.com,rcerci@weitzlux.com,dsavours@weitzlux.com

      Paul F. Novak
      pnovak@weitzlux.com,cgarcia@weitzlux.com,nhryczyk@weitzlux.com

      Michael Alexander Onufer
      michael.onufer@kirkland.com

      Louise Hornbeck Renne
      lrenne@publiclawgroup.com,kbeaton@publiclawgroup.com,RPLG-docket@publiclawgroup.com

      Nathan E. Shafroth
      nshafroth@cov.com,rvantassell@cov.com,ktrempy@cov.com,echiulos@cov.com,rlu@cov.com,isaac-chaput-8316@ecf.pacerpro.com,ncutright@cov.com

      Audrey Claire Siegel
      audrey.siegel@andrusanderson.com

      Reid Smith
      RFSmith@winston.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?896182917956443-L_1_0-1                                                                                  2/3
3/13/2020                Case 3:18-cv-07591-CRB Document 129   Filed 03/13/20 Page 10 of 10
                                                          CAND-ECF-
      Elizabeth Anne Sperling
      elizabeth.sperling@alston.com,annie.yu@alston.com

      Karl Anton Stampfl
      karl.stampfl@kirkland.com

      Sabrina Heron Strong
      sstrong@omm.com,sabrina-strong-4823@ecf.pacerpro.com

      Edward W. Swanson
      ed@smllp.law,AmyMcGugian@ecf.courtdrive.com,ed@ecf.courtdrive.com,britt@ecf.courtdrive.com

      Russell E Taylor
      rtaylor@fbm.com

      Rocky C. Tsai
      rocky.tsai@ropesgray.com,CourtAlert@RopesGray.com

      Richard Allen VanDuzer
      rvanduzer@fbm.com,jamante@fbm.com,calendar@fbm.com

      Neelum Jane Wadhwani
      nwadhwani@wc.com,CardinalWVParalegals@wc.com

      Donna Marie Welch
      dwelch@kirkland.com

      Alyssa M Williams
      awilliams@cglaw.com

      Sonya Diane Winner
      swinner@cov.com,calsbury@cov.com

      Carl Brandon Wisoff
      bwisoff@fbm.com,mzappas@fbm.com,calendar@fbm.com

      Douglas R. Young
      dyoung@fbm.com,calendar@fbm.com

      Paulina do Amaral
      pdoamaral@lchb.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Paul                 Laprairie
Andrus Andersonl LLP
155 Montgomery Street, 900
San Francisco, CA 94104




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?896182917956443-L_1_0-1                                                                                                  3/3
